ORDER

PER CURIAM.
Donald Benson, Jr. (“Benson”) appeals a judgment entered on a jury verdict from the Circuit Court of St. Louis City finding him liable for injuries suffered by George Lewis, II (“Lewis”) and Steven Hatch (“Hatch”) in an automobile accident. Benson claims the trial court erred in overruling his objection to the submission of a verdict directing jury instruction on failure to maintain a proper lookout. Benson also claims this instruction should not have been submitted on behalf of Lewis as Lewis’s testimony contradicted the failure to maintain a careful lookout as a theory of the case. Benson also asserts the trial court erred in not granting his motions for a judgment notwithstanding the verdict, remittitur, and a new trial.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).